Hamilton App. No. C-960392. This cause is pending before the court as an appeal from the Court of Appeals for Hamilton County. On April 16, 1999, appellant filed a document titled “Additional Authorities To Be Relied Upon At Argument On Behalf of James Derrick O’Neal.” Appellant’s document contains more than the list of citations of additional authorities permitted by S.Ct.Prac.R. IX(7), and therefore is not in compliance with the S.Ct.Prac.R. IX(7). Accordingly,
IT IS ORDERED by the court, sua sponte, that appellant’s list of additional authorities be, and hereby is, stricken.